           Case 1:18-cr-02429-WJ Document 228 Filed 10/18/19 Page 1 of 10



                          IN  THE  UNITED  STATES  DISTRICT  COURT  
                             FOR  THE  DISTRICT  OF  NEW  MEXICO    
  

UNITED  STATES  OF  AMERICA,                                
                                                            
           Plaintiff,                                                   
                                                                                  
     vs.                                                              No:  18-­‐‑CR-­‐‑2429-­‐‑WJ  
                          
                                                            
DARREN  BENALLY,                                            
                                                            
           Defendant.                                       
                                              
          DEFENDANT’S    CONTINUED  OBJECTIONS  TO  THE  ADDENDUM  TO  
   THE  PRESENTENCE  INVESTIGATION  REPORT  AND  SECOND  PRESENTENCE  
                 INVESTIGATION  REPORT  (DOCS.  223,  224)    
                                                   
        COMES  NOW,  Darren  Benally,  by  and  through  his  attorney  of  record,  Amy  

Sirignano,  of  the  Law  Office  of  Amy  Sirignano,  PC,  and  makes  the  following  continued  

objections  to  the  Addendum  to  the  Presentence  Investigation  Report,  and  the  Second  

Presentence  Investigation  Report  (“Second  PSR”)  (Docs.  223,  224).  

                                           OBJECTIONS  

Continued  Objections  to  the  Addendum  to  the  Presentence  Report  (Doc.  223):  

         1.       Addendum  to  the  PSR,  page  1,  Government’s  Objection  #2:  As  stated  in  

Doc.  222,  Defendant’s  Response  to  the  Government’s  Objections  and  Sentencing  

Memorandum  (Doc.  220),  Mr.  Benally  accepted  responsibility  for  the  alleged  offense  as  

soon  as  he  legally  could.      




                                                    1  
            Case 1:18-cr-02429-WJ Document 228 Filed 10/18/19 Page 2 of 10



          2.     Section  3E1.1(b)  of  the  United  States  Sentencing  Guidelines  provide  for  an  

additional  reduction  of  1  level  if  the  defendant’s  offense  level  is  greater  than  16,  and  the  

defendant  timely  entered  a  plea  of  guilty.    U.S.S.G.  §  3E1.1(b).    As  stated  above,  the  

government,  within  five  (5)  days  of  Counsel  entering  her  appearance,  advised  it  “might  

get  approval  for  a  plea  agreement  between  voluntary  manslaughter  and  second  degree  

murder,”  (Email  from  AUSA  Raquel  Ruiz-­‐‑Velez  to  Counsel,  May  10,  2018),  that  position  

never  changed.      

          3.     Counsel  spoke  directly  to  Supervisory  AUSA  Kyle  Nayback  (outside  the  

Courtroom)  while  the  jury  was  still  deliberating,  and  she  offered  a  plea  to  involuntary  

manslaughter.    SAUSA  Nayback  said  we  should  wait  for  the  jury,  which  the  parties  did.    

          4.     Counsel  immediately  negotiated  with  the  government  to  secure  a  fair  and  

reasonable  plea  agreement,  based  on  the  post-­‐‑trial  voluntary  statement  of  the  foreman  to  

the  Court  and  the  parties.    The  foreman  stated  that  eleven  (11)  jurors’  saw  the  evidence  

supporting  an  involuntary  manslaughter  conviction.    One  (1)  juror  thought  the  

evidence  supported  voluntary  manslaughter.    Not  one  juror  believed  the  evidence  

supported  a  second-­‐‑degree  murder  charge  or  conviction.    There  is  no  question  of  

timeliness  in  entering  into  a  fair  and  reasonable  plea  agreement,  based  on  the  evidence.    

The  government  expended  its  own  resources  by  mis-­‐‑evaluating  the  evidence,  and  by  

not  offering  a  plea  that  was  based  on  the  totality  of  the  facts  and  circumstances  of  the  

case.  



                                                     2  
                 Case 1:18-cr-02429-WJ Document 228 Filed 10/18/19 Page 3 of 10



           5.        This  Court  should  not  consider  the  government’s  position  to  deny  Mr.  

Benally  his  third  point  for  acceptance  of  responsibility.    He  again  will  accept  

responsibility  for  his  conduct  during  the  sentencing  hearing.    

           6.        The  government’s  refusal  to  move  for  the  additional  third-­‐‑point  is  not  

supported  by  any  motive,  other  than  an  unconstitutional  one,  and  is  not  rationally  

related  to  a  legitimate  government  end.    United  States  v.  Salas,  756  F.  3d  1196,  1204  (10th  

Cir.  2014).    In  Salas,  the  Court  reviewed  United  States  v.  Lee,  653,  F.  3d  170,  174  (2nd  Cir  

2011).    The  Lee  Court  opined,  “  [t]he  court,  not  the  government,  imposes  sentence,  and  

the  court  is  entitled  to  a  full  and  accurate  record  -­‐‑-­‐‑  as  are  the  parties  -­‐‑-­‐‑  before  sentence  is  

imposed.  As  long  as  the  defendant  disputes  the  accuracy  of  a  factual  assertion  in  the  

PSR  in  good  faith,  the  government  abuses  its  authority  by  refusing  to  move  for  a  third-­‐‑

point  reduction  because  the  defendant  has  invoked  his  right  to  a  hearing.    Lee,  653  F.  3d  

at  174.      

           7.        The  Lee  court  further  held,  “[a]  recent  decision  of  the  Fourth  Circuit  is  

instructive.  In  United  States  v.  Divens,  650  F.3d  343,  (4th  Cir.  2011),  the  defendant  refused  

to  sign  a  plea  agreement  waiving  his  right  to  appeal.  The  government  declined  to  move  

for  the  third-­‐‑point  reduction    under  §  3E1.1(b)  on  the  grounds  that  the  defendant'ʹs  

refusal  to  sign  an  appeal  waiver  would  mean  that  the  government  would  have  to  

expend  resources  to  defend  an  appeal.  (citation  omitted)  Relying  on  the  plain  language  

of  §  3E1.1(b)  and  its  commentary,  the  Fourth  Circuit  held  that  the  government  could  not  



                                                              3  
            Case 1:18-cr-02429-WJ Document 228 Filed 10/18/19 Page 4 of 10



refuse  to  make  the  motion  on  this  basis.  (citation  omitted)  The  court  held  

that  §3E1.1(b)  ‘instructs  the  Government  to  determine  simply  whether  the  defendant  

has  'ʹtimely'ʹ  entered  a  'ʹplea  of  guilty'ʹ  and  thus  furthered  the  guideline’s  purpose  in  that  

manner.  It  does  not  permit  the  Government  to  withhold  a  motion  for  a  one-­‐‑level  

reduction  because  the  defendant  has  declined  to  perform  some  other  act  to  assist  the  

Government.’  (citation  omitted)  These  observations  apply  with  equal  force  here.”  Lee,  

653  F.  3d  at  175.      

          8.        Mr.  Benally  has  a  due  process  right  to  proceed  to  trial  based  on  the  

government’s  witnesses  and  evidence.  The  government  was  unreasonable  by  not  

properly  evaluating  the  evidence  and  did  not  offer  a  reasonable  plea  agreement  to  Mr.  

Benally.    Even  before  the  jury  returned  its  note  saying  it  was  deadlocked,  Counsel  for  

Mr.  Benally  requested  a  plea  from  Supervisory  AUSA  Kyle  Nayback.      The  

government’s  request  is  punitive,  unconstitutional,  and  should  be  denied.  

          9.        Addendum  to  the  PSR,  pages  2-­‐‑3,  Defendant’s  Objection  #1:    Part  A  of  

the  Second  PSR  continues  not  to  describe  the  entire  history  of  the  case,  the  Charge(s)  

and  Conviction(s).  

          10.       Addendum  to  the  PSR,  pages  2-­‐‑3,  Defendant’s  Objection  #3:  Mr.  Benally  

continues  to  object  that  the  Offense  Conduct/Conduct  of  Conviction  should  have  been  

taken  by  the  sworn  witness  statements  at  trial,  and  not  the  government’s  hearsay  

reports.    Just  because  the  government’s  second-­‐‑degree  murder  case  resulted  in  a  hung  



                                                        4  
          Case 1:18-cr-02429-WJ Document 228 Filed 10/18/19 Page 5 of 10



jury,  there  is  no  prohibition  in  the  caselaw  or  in  U.S.S.G.  Section  2B1.2  to  the  use  of  the  

witnesses  sworn  statements  contained  in  the  trial  transcripts.    

        11.      Counsel  for  Mr.  Benally  believes  the  government’s  reports  are  hearsay,  

biased  and  one-­‐‑sided,  not  U.S.  Probation’s  “recitation  of  the  discovery  documents.”    

Doc.  223,  page  3,  Response  #3.      Mr.  Benally  would  like  the  PSR  to  be  amended  to  

include  the  Office  of  the  Medical  Examiner’s  complete  statement  at  trial  regarding  cause  

and  manner  of  death,  as  described  in  Doc.  221,  pages  4,  5,  citing  (Doc.  205,  Trial  

Transcript  6/25/19,  pages  334-­‐‑335)  (Q.  The  decedent'ʹs  heart  issues  and  [level  of]  

intoxication  at  the  time  of  his  death,  did  you  note  those  as  any  sort  of  contributory  

cause?  A.  Yes,  I  think  both  of  those  contributed  to  his  death).    Id.  

        12.      Mr.  Benally’s  conduct  should  be  accurately  identified  and  reflected  that  he  

acted  in  self-­‐‑defense,  which  the  facts  support  and  the  reason  why  the  jury  did  not  

convict  on  second-­‐‑degree  murder.    The  evidence  showed  that  Mr.  Benally  used  

sufficient  force  to  defend  himself,  and  that  “when  he  stopped  [punching],  I  stopped.”      

See  Doc.  221,  page  8,  citing,  Doc.  104,  Government’s  Trial  Exhibits  18,  and  

demonstrative  transcript,  page  85,  lines  2-­‐‑15);  Bates  USA  v.  Darren  Benally  000376.    The  

words  over  twenty  time  came  from  the  FBI  Agent,  not  Mr.  Benally.  Id.    

        13.      Mr.  Benally  was  not  provided  with  a  Navajo  interpreter  during  his  intial  

law  enforcement  interview  on  the  night  of  his  arrest.    Counsel  immediately  made  a  

request  for  a  Navajo  interpreter  once  the  case  was  filed  in  District  Court.    



                                                       5  
           Case 1:18-cr-02429-WJ Document 228 Filed 10/18/19 Page 6 of 10



         14.      Addendum  to  the  PSR,  pages  2-­‐‑3,  Defendant’s  Objection  #4:    The  

Benally  family  should  have  been  identified  by  the  victim  advocate  as  additional  victims  

in  this  case.    They  were  all  very  close  to  N.T.    They  lived  next  to  N.T.  his  entire  life.    

They  all  took  care  of  him  and  looked  in  on  him  and  his  mother,  as  they  were  neighbors.    

The  Benally  family  will  testify  at  sentencing.  

         15.      Addendum  to  the  PSR,  pages  2-­‐‑3,  Defendant’s  Objection  #5:    The  

defense  recognizes  that  the  Mandatory  Victim’s  Restitution  Act  applies  in  this  case.  

Counsel  for  Mr.  Benally  would  like  to  continue  to  enquire  about  specific  charges,  $75.29  

for  the  purchase  of  12  Basic  Tee  [shirts].  

         16.      Addendum  to  the  PSR,  pages  2-­‐‑3,  Defendant’s  Objection  #7:    Counsel  for  

Mr.  Benally  continues  to  object  to  U.S.  Probation’s  calculation  of  the  base  offense  level  at  

18,  for  reckless  conduct.    The  base  offense  level  should  be  12,  for  criminally  negligent  

conduct.    Again,  Mr.  Benally  stated  that  he  didn’t  know  how  many  times  he  hit  N.T.  

and  that  he  stopped  punching  when  N.T.  stopped  punching.    The  words  20  times  or  

more  were  the  agent’s  words.    

         17.      Addendum  to  the  PSR,  pages  2-­‐‑3,  Defendant’s  Objection  #8:    Defense  

counsel  would  like  to  review  copies  of  the  documents  U.S.  Probation  received  from  

Cibola  County  regarding  the  two  times  Mr.  Benally  was  attacked  and  he  was  placed  in  

segregation.    Defense  counsel  is  also  attempting  to  get  a  copy  of  Mr.  Benally’s  medical  

records  to  corroborate  he  was  attacked.      



                                                          6  
            Case 1:18-cr-02429-WJ Document 228 Filed 10/18/19 Page 7 of 10



        18.     Addendum  to  the  PSR,  pages  2-­‐‑3,  Defendant’s  Objection  #10:    The  

government  advised  the  United  States  Magistrate  Judge  at  the  detention  hearing  that  

Mr.  Benally’s  arrests  were  either  dismissed  or  uncharged.    The  FBI  Agent  or  the  

Prosecutor  could  verify  this  information  if  it  has  not  yet  been  received  by  the  Navajo  

Nation.  

        19.     Addendum  to  the  PSR,  pages  2-­‐‑3,  Defendant’s  Objection  #11:    The  

language  of  the  PSR,  specifically,  “the  conduct  in  the  instant  offense  created  quite  a  

wedge  in  the  defendant’s  family,”  to  C.T.  and  T.T.  describe  there  is  a  wedge  they  feel  in  

the  family.”  The  wedge  has  been  created  by  C.T.  and  T.T.,  not  based  on  Mr.  Benally’s  

conduct.    None  of  N.T.’s  family  lives  in  Sanostee,  NM  anymore,  and  N.T.’s  mother  

recently  passed  away.    

        20.     Addendum  to  the  PSR,  pages  2-­‐‑3,  Defendant’s  Objection  #14:    Mr.  

Benally’s  Offense  Conduct,  and  Parts  E  and  F  should  be  taken  from  the  trial  transcripts,  

not  the  government’s  discovery  documents,  as  the  trial  transcripts  are  more  accurate.    

Mr.  Benally  has  apologized  to  the  family  for  N.T.’s  and  stated  that  he  did  not  intend  to  

hurt  him.  

        Continued  Objections  to  the  Second  PSR  (Doc.  224):  

        21.     Second  PSR  First  Page.    Ms.  Ann  McCollum  is  no  longer  co-­‐‑counsel  for  

Mr.  Benally.    She  will  file  a  motion  to  withdraw  promptly.  

        22.     Second  PSR  ¶¶  1-­‐‑7.  See  continued  objection,  ¶  9,  above.  



                                                    7  
          Case 1:18-cr-02429-WJ Document 228 Filed 10/18/19 Page 8 of 10



        23.      Second  PSR  ¶¶  9-­‐‑20.    See  continued  objection,  ¶  10,  above.  

        24.      Second  PSR  ¶  20.    N.T.  fell  to  the  ground  holding  Mr.  Benally’s  jacket  and  

shirt  (which  ripped)  (Doc.  104,  Government’s  Trial  Exhibit  18,    and  demonstrative  

transcript  attached  hereto,  p.  80,  lines  17-­‐‑21),  and  Mr.  Benally  did  not  estimate  that  he  

punched  N.T.  more  than  twenty  times.    Those  words  came  from  the  FBI  Agent.    Mr.  

Benally  stated  he  didn’t  know  how  many  times  he  punched  N.T.  and  that  when  N.T.  

stopped  punching,  I  stopped  punching.    (Doc.  104,  Government’s  Trial  Exhibit  18  and  

demonstrative  transcript  attached  hereto,  page  84,  lines  2-­‐‑25;  page  85,  line  1-­‐‑15).  

        25.      Second  PSR  ¶  23.    N.T.’s  mother  recently  passed  away.    N.T.’s  family  has  

asked  the  Benally  family  to  attend  N.T’s  mother’s  funeral  and  requested  donations  for  

her  burial  expenses.  

        26.      Second  PSR  ¶  28.    See  continued  objection,  ¶  15,  above.    

        27.      Second  PSR  ¶¶  29,  38.    If  the  Base  Offense  level  is  calculated  by  the  Court  

at  level  18,  a  three-­‐‑level  (3)  adjustment  for  Acceptance  of  Responsibility  should  be  given  

to  Mr.  Benally.    See  continued  objection,  ¶¶  1-­‐‑8,  above.      

        28.      Second  PSR  ¶¶  31-­‐‑40.      Counsel  for  Mr.  Benally  continues  to  very  

respectfully  objects  to  the  offense  level  computation  in  paragraphs  30-­‐‑40.   See  

continued  objection,  ¶  16,  above.      




                                                         8  
           Case 1:18-cr-02429-WJ Document 228 Filed 10/18/19 Page 9 of 10



         29.      Second  PSR  ¶¶  31,  19.    The  correct  base  offense  level  is  12,  not  18.    Mr.  

Benally’s  conduct  was  criminally  negligent,  not  reckless.    The  Total  Offense  Level  

should  be  10,  not  16.    

         30.      Second  PSR  ¶  47.    See  continued  objection,  ¶  17,  above.      

         31.      Second  PSR  ¶¶  49,  50,  51,  52,  53.      See  continued  objection,  ¶  18,  above.  

         32.      Second  PSR  ¶  56.    See  continued  objection,  ¶  19,  above.      

         33.      Second  PSR  ¶  59.    N.T.  and  his  family  no  longer  reside  in  Santostee,  NM.    

C.T.  and  T.T.  both  live  in  Farmington,  NM,  and  the  Sanostee,  NM  house  is  vacant.    

There  also  is  a  pending  legal  issue  about  whether  C.C.  and  T.T.  remain  to  qualify  to  

have  the  homesite  lease  since  N.T.  and  N.T.’s  mother  recently  passed  away.  

         34.      Second  PSR  ¶  71.    The  total  offense  level  should  be  10.  

         35.      Second  PSR  ¶  82.    See  continued  objection,  ¶  15,  above.  

         36.      Second  PSR  ¶  87.    The  total  offense  level  should  be  10,  resulting  in  a  

guildeline  sentence  of  6-­‐‑12  months.  

                                               CONCLUSION  

         For  the  foregoing  reasons,  Mr.  Benally  respectfully  requests  that  the  Court  accept  

his  continued  objections  to  the  Addendum  to  the  Presentence  Report  (Doc.  223)  and  the  

Second  Presentence  Investigation  Report  (Doc.  224),  to  reflect  the  above.  




                                                        9  
         Case 1:18-cr-02429-WJ Document 228 Filed 10/18/19 Page 10 of 10



                                                            Respectfully  submitted,  
                                                              
                                                              /s/  Electronically  Filed            
                                                            Amy  Sirignano,  Esq.  
                                                            Law  Office  of  Amy  Sirignano,  PC  
                                                            5901J  Wyoming  Blvd.  NE  #250  
                                                            Albuquerque,  NM    87109  
                                                            (505)  242-­‐‑2770  
                                                            (505)  242-­‐‑2774  facsimile  
                                                            amy@abqnmlaw.com  
                                                              
                                                            Counsel  for  Darren  Benally  
  

  

  

CERTIFICATE  OF  SERVICE  
I  hereby  certify  that  a  copy  of  the  foregoing  
pleading  was  sent  via  the  Court’s  CM/ECF    
system  to  opposing  counsel,  and  to  U.S.    
Probation  this  18th  day  of  October,  2019.  
  
    /s/  Electronically  Filed      
Amy  Sirignano,  Esq.  
  

  




                                                     10  
